Case 7:19-cv-00456-TTC-RSB Document 27 Filed 02/27/20 Page 1 of 7 Pageid#: 174




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA
                              ROANOKE DIVISION

 ALISON WAINWRIGHT DAVITT,

       Plaintiff,

 v.                                                     Case No.: 7:19-cv-456

 VIRGINIA-MARYLAND REGIONAL
 COLLEGE OF VETERINARY MEDICINE,

 and

 VIRGINIA POLYTECHNIC INSTITUTE
 AND STATE UNIVERSITY |
 COMMONWEALTH OF VIRGINIA,

       Defendants.

                               JOINT RULE 26(f) PLAN

       The parties, come, pursuant to Fed. R. Civ. P. 26(f), having met and conferred, to

 respectfully submit the Joint Discovery Plan (the “Plan”) as set forth below:

       I.     Nature and basis of claims and defenses and the
              possibilities for promptly settling or resolving the
              case.

       The parties have discussed the general nature and basis of each other’s claims and

 defenses. The parties believe there is no opportunity for settlement at this time.

       II.    Rule 26(f) Discovery Plan.

       For all ESI discovery permitted under Rule 26, the parties agree to limit the

 relevant periods (the “Relevant Period”) for discovery from the various parties from

 November 1, 2017 (date of Dean Daniel named interim Dean) to October 4, 2018 (Date of

 Plaintiff’s non-reappointment).

       The parties reserve the right to move for leave to modify the applicable Relevant
Case 7:19-cv-00456-TTC-RSB Document 27 Filed 02/27/20 Page 2 of 7 Pageid#: 175




 Period should the need arise.

        Pursuant to Rule 26(f) and the November 21, 2019 Scheduling Order (Dkt. No. 20),

 the parties jointly propose the following agreed plan supplementing/amending the

 discovery provisions set forth in the Pretrial Order:

        (A)    Rule 26(a) Initial Disclosures will be provided by Plaintiff by January 10,

 2019 and by Defendant by January 24, 2019, as detailed in the Order.

        (B)    Plaintiff shall make her Rule 26(a)(2) expert witness disclosures on or

 before July 1, 2019. Defendant shall make expert witness disclosures fifteen (15) days

 thereafter.

        (C)    Regarding electronic discovery issues, see Part III, below.

        (D)    Regarding issues of assertion or privilege and protection of trial preparation

 materials, see Part III, below (“Privileged Produced Information”).

        (E)    The parties do not anticipate the need for limitations on discovery.

        (F)    It appears necessary for a Protective Order to be entered and counsel for

 Defendant will submit a proposed Protective Order along with written discovery requests.

        (G)    The parties agree to transmit and/or serve discovery requests and responses

 by electronic means (e.g. electronic mail and/or electronic file sharing means).

        (H)    The parties agree to resolve discovery disputes, including disputes

 concerning protective orders, if necessary, in the following manner: 1) telephone

 conference (“meet and confer”) between the parties to discuss the discovery issue(s);

 followed by (2) informal teleconference with the assigned United States Magistrate Judge;

 followed by (3) filing of a Motion requesting the Court take formal action.

        (I)    Should a protective order be requested by either party, the parties agree to
Case 7:19-cv-00456-TTC-RSB Document 27 Filed 02/27/20 Page 3 of 7 Pageid#: 176




 comply with the Local Rules of the Western District of Virginia when third party

 employment files may be at issue in the case.

 III.   Discovery of Electronically Stored Information (“ESI”).

        The parties will comply with the rules governing electronic discovery set forth in

 the Federal Rules of Civil Procedure, applicable local rules, and decisional law. The

 parties hereby submit the following summary of the parties’ conference and agreement

 regarding electronic discovery matters:

        1.    Preservation: The parties agree that they will exchange with their Initial

 Disclosures, a document describing how electronically stored information (“ESI”) has

 been preserved to date, including litigation hold processes that have been implemented.

 The parties agree to securely maintain, and not destroy or delete, sources of potentially

 discoverable information created during the Relevant Period, including, to the extent they

 exist, (i) email back-up tapes, computer hard drives and servers, and (ii) network back-

 up tapes (i.e. tapes or other similar media onto which back-up systems store ESI). To the

 extent they exist, the parties agree to preserve all such back-up tapes and other ESI

 created during the Relevant Period.

        2.    Search Terms: The parties have agreed to the following protocol regarding

 the use of search terms to decrease the scope of production in a manner consistent with

 the letter and spirit proportionality embodied in Rule 26(b). The parties have agreed to

 an iterative search process and to exchange multiple sets of search terms. At the end of

 the process, the search terms provided by the Searching Party will be applied to the ESI

 of the Producing Party. The Producing Party will then create an ESI data set with the

 results and that ESI will be produced subject to an agreed ESI Protocol. The first set of
Case 7:19-cv-00456-TTC-RSB Document 27 Filed 02/27/20 Page 4 of 7 Pageid#: 177




 search terms will be provided with each party’s Initial Disclosures. Thereafter, the parties

 will work in good faith to revise the list of search terms based upon the reasonable

 requests of the Searching Party and the provision of search term results from the

 Producing Party, to include for each set of search terms, the total number of documents

 (including attachments) identified within the full data set for each search term responsive

 ESI will be produced on a rolling basis with an initial production by or before the

 deadlines applicable under the Requests for Production of Documents and Rule 34,

 provided that the parties have agreed on search terms and custodians prior to the service

 of Requests for Production of Documents. The parties agree to work in good faith to agree

 upon reasonable search terms and Key Custodians. The parties agree to produce the ESI

 in searchable PDF format on a platform capable of reviewing the aforementioned ESI.

        3.     “Excessive” ESI Data Set: If one or more of Search Party’s proposed search

 terms produce more than 800 “hits,” Plaintiff, Defendant, and the parties’ Vendor(s), if

 applicable, will have a teleconference within fourteen (14) days of the Producing Party

 notifying the Searching Party of the one or more proposed search terms produced the

 “excessive” number of hits.

        4.     Identification of Custodians:      To facilitate the identification of the

 appropriate employees who may possess relevant documents, the parties agree to provide

 to each other with their Initial Disclosures the identification of employees and third

 parties that they reasonably believe could have access to, control over or responsibility for

 potentially discoverable information. The parties will meet and confer in good faith and

 exchange additional information as may be necessary to facilitate the identification, and

 limit the number, of employees for whom the provisions of this section shall be applicable.
Case 7:19-cv-00456-TTC-RSB Document 27 Filed 02/27/20 Page 5 of 7 Pageid#: 178




 The parties have also agreed to work in good faith to identify on whether particular

 individuals are “Key Custodians” or “Non-Key Custodians”. ESI is required to be collected

 only from Key Custodians. Non-Key Custodians are required to receive a litigation hold

 memorandum.

        5.     Privileged Produced Information:           The parties hereby invoke the

 protections of Federal Rule of Evidence 502.

        6.     Information Not Reasonably Accessible.          With their initial document

 productions, the parties agree to identify potentially discoverable information that each

 party asserts is not reasonably accessible pursuant to Fed. R. Civ. P. 26(b)(2)(B) to the

 extent that such determination can be made. For all such potentially discoverable

 information, the parties will indicate whether the data is catalogued or otherwise

 organized, such that the parties can determine more precisely what type of potentially

 discoverable information may exist, and whether the potentially discoverable information

 can be selectively searched.

        7.     Unavailable Information. With their initial document productions, the

 parties agree to identify, to the extent that they are aware, responsive or potentially

 responsive data that was at one time available but is no longer available in any form,

 indicating why the data is no longer available, when it became unavailable, and who is

 responsible for ordering its destruction and destroying it.

        8.     No Waiver of Objections. By agreeing to preserve potentially discoverable

 information in accordance with the terms hereof, the parties do not waive any objection

 to the discovery or admissibility of such information.
Case 7:19-cv-00456-TTC-RSB Document 27 Filed 02/27/20 Page 6 of 7 Pageid#: 179




 AGREED:


 _/s/ N. Winston West, IV_________________
 Thomas E. Strelka, Esq. (VSB# 75488)
 L. Leigh R. Strelka, Esq. (VSB # 73355)
 N. Winston West, IV, Esq. (VSB #92598)
 STRELKA LAW OFFICE, PC
 Warehouse Row
 119 Norfolk Avenue, S.W., Suite 330
 Roanoke, VA 24011
 Tel: 540-283-0802
 thomas@strelkalaw.com
 leigh@strelkalaw.com
 winston@strelkalaw.com

 Counsel for Plaintiff


 __/s/ M. Hudson McClanahan*___________
 Kay Heidbreder, Esquire
 University Legal Counsel and
 Senior Assistant Attorney General
 University Legal Counsel
 heidbred@vt.edu

 M. Hudson McClanahan, Esquire
 Associate University Legal Counsel and
 Assistant Attorney General
 University Legal Counsel (0121)
 Hud3@vt.edu

 Counsel for Defendant

 *Signed with written permission of counsel
Case 7:19-cv-00456-TTC-RSB Document 27 Filed 02/27/20 Page 7 of 7 Pageid#: 180




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on the 27th day of February, 2020, the

 foregoing was sent to the following attorneys for the Defendants via the Court’s electronic

 CM/ECF system.

 Kay Heidbreder, Esquire
 University Legal Counsel and
 Senior Assistant Attorney General
 University Legal Counsel
 heidbred@vt.edu

 M. Hudson McClanahan, Esquire
 Associate University Legal Counsel and
 Assistant Attorney General
 University Legal Counsel (0121)
 Hud3@vt.edu

 Counsel for Defendant


                                                 _____/s/N. Winston West, IV
                                                     N. Winston West, IV
